National Center for Law   Natural Resources       Quinn Emanuel Urquhart &     Proskauer Rose LLP
and Economic Justice      Defense Council         Sullivan                     11 Times Square
275 Seventh Avenue        40 West 20th Street     51 Madison Avenue            New York, NY 10036
Suite 1506                New York, NY 10011      New York, NY 10010           (212) 969-3000
New York, NY 10001-6708   (212) 727-2700          (212) 849-7000
(212) 633-6967


October 5, 2018

Honorable William H. Pauley, III
United States District Court – Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 20B
New York, NY 10007-1312

Re:    Baez, et al. v. New York City Housing Authority (NYCHA), No. 13-cv-8916 (WHP)

Dear Judge Pauley:

We write in response to the Court’s instruction at the hearing on September 26, 2018, and the
Court’s Order dated September 27, 2018 (Dkt. #211), requesting that each party file a
supplemental letter memorandum addressing the applicability of Fed. R. Civ. P. 60(b) and the
U.S. Supreme Court cases Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367 (1992) and
United States v. United Shoe Machinery Corp., 391 U.S. 244 (1968) to their motion to approve
the Revised Consent Decree. Because no final judgment or order has been entered in this case,
Plaintiffs believe the motion is governed by Fed. R. Civ. P. 23(e) and the inherent power of the
Court to enforce its orders. Nevertheless, even though Rule 60(b) is technically not applicable,
the result would be the same if the parties had proceeded under Rule 60(b).

The Motion is Governed by Rule 23(e) and the Inherent Power of the Court to Enforce Its Orders
The Original Consent Decree (Dkt. #11) has no self-executing provision that provides for
dismissal of the complaint or entry of a final judgment. Rather, it states that the Court shall
retain jurisdiction over the decree for a period of time unless Plaintiffs move for enforcement.
(Dkt. #11, ¶ 13.) If Plaintiffs make a motion for enforcement, the Court retains jurisdiction to
decide the motion and for such time as the Court deems necessary to give NYCHA time to
comply. Id.

Plaintiffs moved to enforce before the Original Consent Decree expired (Dkt. #35), and the Court
granted relief (Dkt. #88) and appointed a Special Master (Dkt. #96). The Court then extended
the decree to April 17, 2018. (Dkt. #143.) On April 16, 2018, the Court extended its jurisdiction
indefinitely pending further order of the Court. (Dkt. #168.)

If NYCHA had complied with the Original Consent Decree and that decree had terminated in
accordance with its terms, further steps would have been required to enter a final judgment. It
would have been necessary to prepare a “separate document” in accordance with Fed. R. Civ. P.
58(a), which the clerk would have needed to file in accordance with Fed. R. Civ. P. 79. Since
those steps were never taken – and indeed the Court continues to retain jurisdiction – there is no
final judgment or order in the case.
Rule 60(b) provides for relief from a “final judgment, order or proceeding.” See Rule 60
Advisory Committee Notes (“The addition of the qualifying word ‘final’ emphasizes the
character of the judgments, orders or proceedings from which rule 60(b) affords relief . . . .”).
Since there is no final judgment, order or proceeding in this case, Rule 60(b) does not apply.
Rather, the Court has “complete power . . . to afford such relief . . . as justice requires.” Id.

United Shoe is the leading case on the power of the Court to deal with breaches of a consent
decree. Without referring to Rule 60, the Supreme Court ruled that the district court had a duty
“to extirpate practices that have caused or may hereafter cause monopolization, and to restore
workable competition in the market . . . .” 391 U.S. at 251-52 (internal quotations omitted).
Thus, if Plaintiffs had been required to move for relief from the harm caused by NYCHA’s
breaches, they would have been entitled to injunctive relief to achieve the purposes of the
Original Consent Decree – the timely and effective remediation of mold and excessive moisture.

Rather than contesting Plaintiffs’ proposal to seek relief, NYCHA agreed that such relief was
necessary. Since that agreement resulted in a new consent decree that affected the interests of
the class, it was proper for the parties to seek approval under Rule 23(e). Courts have recognized
that “[i]t is entirely appropriate that the parties seek court approval of an amendment to their own
settlement agreement” under Rule 23(e). White v. Nat’l Football League, 836 F. Supp. 1458,
1488 (D. Minn. 1993) (granting motion to amend settlement agreement under Rule 23); see also
Harris v. Reeves, 761 F. Supp. 382, 394-402 (E.D. Pa. 1991) (approving class action settlement
agreement under Rule 23(e) that revised and superseded earlier settlement agreement entered as
a consent order). Because the Revised Consent Decree reflects an agreement, as opposed to a
contested modification, Rule 23(e) provides the proper avenue for approving the Revised
Consent Decree. See, e.g., Dillard v. Chilton Cty. Comm’n, No. 2:87 Civ. 1179 (MHT), 2008
WL 912753, at *2 (M.D. Ala. Apr. 3, 2008) (“Because all parties to this action agree to the
proposed modification of the consent decree, the standards this court must employ to determine
whether the modification should be approved are governed by Fed. R. Civ. P. 23(e).”).

The Result Would be the Same if the Parties Proceeded Under Rule 60(b)
While a number of the provisions in Rule 60(b) are potentially applicable, the ones that fit best
are Rule 60(b)(5) (applying the decree prospectively is no longer equitable) or Rule 60(b)(6)
(any other reason that justifies relief), which this Court has called “a grand reservoir of equitable
power to do justice in a particular case.” Saleh v. United States, No. 01 Civ. 169 (WJP), 2014
WL 3855022, at *2 (S.D.N.Y. July 31, 2014) (internal quotations and citation omitted).

In the first part of the twentieth century, efforts to seek relief from consent decrees were
governed by United States v. Swift & Co., 286 U.S. 106, 119 (1932), where Justice Cardozo held
that a consent decree could only be modified upon “a clear showing of grievous wrong evoked
by new and unforeseen conditions . . . .” In New York State Ass’n for Retarded Children, Inc. v.
Carey, 706 F.2d 956, 970 (2d Cir. 1983), Judge Friendly, relying on United Shoe, expressed the
view that it is appropriate to apply a more flexible standard in reform litigation and held that “[a]
revision is justified if the remedy is not working effectively or is unnecessarily burdensome.”
Then in Rufo, Justice White, relying on Judge Friendly’s decision in Carey, held that a consent
decree may be modified “when changed factual conditions make compliance with the decree
substantially more onerous,” “when a decree proves to be unworkable because of unforeseen
obstacles,” or “when enforcement of the decree without modification would be detrimental to the
public interest.” 502 U.S. at 384.


                                                  2
Swift, Carey and Rufo were all cases in which defendants sought modification or relief from
decrees that they found too onerous to comply with. In United States v. Secretary of Housing
and Urban Development, 239 F.3d 211 (2d Cir. 2001), the plaintiff sought modification of a
consent decree because the defendant had not complied with it. Cautioning that “[c]hanges in
consent decrees are not trivial matters even under the new standard,” the Second Circuit affirmed
Judge Sand’s decision modifying the decree, finding that the defendant’s breaches constituted
“changed factual conditions,” the prior decree was unworkable, and enforcement without
modification was detrimental to the public interest. Id. at 217.

Were Rule 60 applicable here, Plaintiffs have undoubtedly satisfied the standards set forth in the
cases by showing that there have been significant changes in factual conditions; that the Original
Consent Decree has become unworkable; and that a continuation of that decree without
modification would be detrimental to the public interest. When Plaintiffs entered into the
Original Consent Decree, they did not foresee that its provisions would be inadequate and that
NYCHA would breach its requirements in significant ways, as evidenced by the increase of
reoccurrences from approximately 30% to almost 50% and the recent disclosure that it has, in at
least one quarter, taken more than 35 days on average to complete 15-day repairs. (Dkt. #199 ¶¶
7, 15.) Those breaches – as well as the problems Plaintiffs have discovered with respect to the
inadequate procedures and protocols for remediating mold and excessive moisture, the failure to
run roof fans, the problems with NYCHA’s data and the inability of individual residents to
obtain meaningful relief – are changed factual circumstances, and the Original Consent Decree is
unworkable because it is not achieving its objective: the timely and effective remediation of
mold and excessive moisture. Moreover, there can be no doubt that the intolerable conditions in
NYCHA housing, which the Original Consent Decree has been unable to change, are detrimental
to the public interest, particularly to the class members who have asthma. The Court should
approve the Revised Consent Decree because the evidence supporting approval is “highly
convincing,” Plaintiffs have presented “extraordinary circumstances,” and a failure to grant relief
would work an “extreme hardship” on the class. Saleh, 2014 WL 3855022, at *2; Donald v.
Tyler Perry Co., Inc., No. 13 Civ. 1655 (WHP), 2015 WL 778034, at *1 (S.D.N.Y. Feb. 20,
2015); Vatansever v. New York City, No. 01 Civ. 11621 (WHP), 2005 WL 2396904, at *1
(S.D.N.Y. Sept. 28, 2005).

Perhaps the most compelling reason for approving the Revised Consent Decree under either Rule
23(e) or Rule 60(b) is that the parties have agreed to it. A consent decree is a “hybrid”; it has
the characteristics of both a contract and a judicial decree. See, e.g., Berger v. Heckler, 771 F.2d
1556, 1567 (2d Cir. 1985). Courts are often reluctant to modify the terms of consent decrees
because it requires them to interfere with the parties’ negotiated contract. That issue need not be
of concern here because the parties have agreed to modify their contract. The parties to a
contract always have the right to do that.

Respectfully submitted,

/s/ Greg Bass         /s/ Nancy S. Marks          /s/ Steven M. Edwards            /s/ Erin Meyer
Greg Bass             Nancy S. Marks              Steven M. Edwards                Erin Meyer
National Center for   Natural Resources Defense   Quinn Emanuel Urquhart &         Proskauer Rose LLP
Law and Economic      Council                     Sullivan                         T: (212) 969-5064
Justice               T: (212) 272-2700           T: (212) 849-7262                F: (212) 969-2900
T: (212) 633-6967     F: (415) 795-4799           F: (212) 849-7100                emeyer@proskauer.com
F: (212) 633-6371     nmarks@nrdc.org             stevenedwards@quinnemanuel.com
bass@nclej.org



                                                   3
